DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 7 is objected to because of the following informalities: on line 2, delete “module.”  Appropriate correction is required. 
Claim 17 objected to because of the following informalities: on line 4, delete “module.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dowdell US 20210065546.
Regarding claim 10, Dowdell discloses a pedestrian pushbutton station (see figs. 1 and 2, [0025]), comprising:

a sensor operable to detect pedestrian movement occurring within a detection zone (see figs 1A-1C, 2A-2C, col. 11, lines 37-40, col. 16, lines 4-10); and
a controller associated with a traffic controlled intersection, the traffic controller configured to receive an electronic communication transmitted from the sensor representing sensing of pedestrian movement within the detection zone (sensors in operable communication with the controller, see figs. 1 and 2, [0029]);
wherein upon receipt of the electronic communication, the controller effectuates user selectable pedestrian pushbutton functionality without the user selectable pedestrian pushbutton having been physically selected (in response to sensor detecting that a pedestrian is still crossing the intersection controller overrides any existing timers and illuminates the wheelchair signal or permits the traffic light from changing, see figs. 1 and 2, [0029]-[0030]).
Regarding claim 12 as applied to claim 10, Dowdell discloses the claimed invention. Dowdell further discloses wherein the electronic communication indicates a request to cross a street for a walk phase (see figs. 1 and 2, [0025], [0029]).
	Regarding claim 13 as applied to claim 10, Dowdell discloses the claimed invention. Dowdell further discloses wherein the detection zone is between zero feet and up to thirty feet from a surface of the pushbutton station (see figs. 1 and 2, [0024]-[0026]).
	Regarding claim 14 as applied to claim 10, Dowdell discloses the claimed invention. Dowdell further discloses wherein the detection zone is between zero feet 
	Regarding claim 15 as applied to claim 10, Dowdell discloses the claimed invention. Dowdell further discloses wherein the detection zone is between zero feet and up to six inches from a surface of the pushbutton station (see figs. 1 and 2, [0024]-[0026]).
Regarding claim 17, Dowdell discloses a pedestrian pushbutton station (see figs. 1 and 2, [0025]), comprising:
a user selectable pedestrian pushbutton (160, 170 see figs. 1 and 2, [0025]);
a sensor operable to detect pedestrian motion occurring within a predetermined distance from the sensor module (sensors determine whether a pedestrian within the intersection, see figs. 1 and 2, [0029]); and
a controller configured to receive an electronic communication transmitted from the sensor representing sensing of pedestrian motion within the detection zone (sensors in operable communication with the controller, see figs. 1 and 2, [0029]);
wherein upon receipt of the electronic communication, the controller effectuates a functionality of the user selectable pedestrian pushbutton without the user selectable pedestrian pushbutton having been physically selected (in response to sensor detecting that a pedestrian is still crossing the intersection controller overrides any existing timers and illuminates the wheelchair signal or permits the traffic light from changing, see figs. 1 and 2, [0029]-[0030]).

claim 18 as applied to claim 17, Dowdell further discloses wherein the controller comprises a traffic controller associated with a traffic controlled intersection (see figs. 1 and 2, [0025]-[0026]).
Regarding claims 11 and 19 as applied to claims 10 and 17, Dowdell discloses the claimed invention except wherein the sensor is a radar sensor.
Dowdell does not specifically that the sensor is a radar sensor.
	In the same field of endeavor, Jansson discloses a pedestrian station (see fig. 1) comprising: 
a housing (see figs. 1 and 2, [0021], [0030]);
a radar sensor (12A-D, see figs. 1 and 2, [0021], [0030]) supported by the housing operable to detect pedestrian movement occurring within a detection zone (see [0003], [0031]); and 
a controller (24, see fig. 1, [0022]) configured to receive an electronic communication transmitted from the radar sensor, the electronic communication representing sensing of pedestrian movement within the detection zone (see [0022], [0031]);
wherein upon receipt of the electronic communication, the controller effectuates user selectable pedestrian pushbutton functionality without the user selectable pedestrian pushbutton having been physically selected (see [0022]-[0023], [0032]-[0034], [0036]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jansson with Dowdell by using a radar sensor(s) to detect a pedestrians in and proximate traffic intersection in area in which the radar sensor(s) are deployed, for the benefit of using a 
Regarding claim 20 as applied to claim 17, Dowdell further discloses wherein the predetermined distance is between zero and thirty feet (see figs. 1 and 2, [0025], [0029]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dowdell US 20210065546 in view of Jansson et al 20160155334 (hereinafter Jansson).
Regarding claim 1, Dowdell discloses Regarding claim 1, a pedestrian pushbutton station (see figs. 1 and 2, [0025]), comprising: 
a user selectable pedestrian pushbutton (160, 170 see figs. 1 and 2, [0025]);
a housing (110, 130, see fig. 1, [0025]);
a sensor supported by the housing operable to detect pedestrian movement occurring within a detection zone (see figs. 1 and 2, [0029]); and
a controller configured to receive an electronic communication transmitted from the sensor, the electronic communication representing sensing of pedestrian movement within the detection zone (sensors in operable communication with the controller, see figs. 1 and 2, [0029]);
wherein upon receipt of the electronic communication, the controller effectuates user selectable pedestrian pushbutton functionality without the user selectable pedestrian 
	Dowdell does not specifically that the sensor is a radar sensor.
	In the same field of endeavor, Jansson discloses a pedestrian station (see fig. 1) comprising: 
a housing (see figs. 1 and 2, [0021], [0030]);
a radar sensor (12A-D, see figs. 1 and 2, [0021], [0030]) supported by the housing operable to detect pedestrian movement occurring within a detection zone (see [0003], [0031]); and 
a controller (24, see fig. 1, [0022]) configured to receive an electronic communication transmitted from the radar sensor, the electronic communication representing sensing of pedestrian movement within the detection zone (see [0022], [0031]);
wherein upon receipt of the electronic communication, the controller effectuates user selectable pedestrian pushbutton functionality without the user selectable pedestrian pushbutton having been physically selected (see [0022]-[0023], [0032]-[0034], [0036]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jansson with Dowdell by using a radar sensor(s) to detect a pedestrians in and proximate traffic intersection in area in which the radar sensor(s) are deployed, for the benefit of using a controller to control the traffic and pedestrian signals and thus avoiding collisions between vehicles and pedestrians at traffic intersections.
claim 2 as applied to claim 1, Dowdell as modified by Jansson discloses the claimed invention. Dowdell further discloses wherein the user selectable pushbutton functionality comprises initiating a user selectable pushbutton related event or actuating a device (see figs. 1 and 2, [0025]-[0028]).
	Regarding claim 3 as applied to claim 1, Dowdell as modified by Jansson discloses the claimed invention. Dowdell further discloses wherein the pushbutton functionality comprises an electrical contact closure (see figs. 1 and 2, [0025]).
	Regarding claim 4 as applied to claim 1, Dowdell as modified by Jansson discloses the claimed invention. Dowdell further discloses wherein the user selectable pushbutton functionality comprises initiating a pedestrian walk signal (in response to sensor detecting that a pedestrian is still crossing the intersection controller overrides any existing timers and illuminates the wheelchair signal or permits the traffic light from changing, see figs. 1 and 2, [0029]-[0030]).
	Regarding claim 5 as applied to claim 1, Dowdell as modified by Jansson discloses the claimed invention. Dowdell further discloses further comprising a visual indicator that lights to confirm the effectuation of the user selectable pedestrian pushbutton functionality (in response to sensor detecting that a pedestrian is still crossing the intersection controller overrides any existing timers and illuminates the wheelchair signal or permits the traffic light from changing, see figs. 1 and 2, [0029]-[0030]).
Regarding claim 6 as applied to claim 1, Dowdell as modified by Jansson disclose the claimed invention. Dowdell further discloses an audio transmitter that 
Regarding claim 9 as applied to claim 1, Dowdell as modified by Jansson disclose the claimed invention. Dowdell further discloses wherein an extended push duration representing a certain period of movement or a specific type of movement effectuate the user selectable pushbutton functionality (in response to sensor detecting that a pedestrian is still crossing the intersection controller overrides any existing timers and illuminates the wheelchair signal or permits the traffic light from changing, see figs. 1 and 2, [0029]-[0030]).	
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dowdell US 20210065546 in view of Jansson et al 20160155334 (hereinafter Jansson) as applied to claim 1 above, and further in view of Caron et al 20190210615 (hereinafter Caron).
Regarding claim 7 as applied to claim 1, Dowdell as modified by Jansson discloses the claimed invention except wherein the radar sensor module comprises an emission surface and wherein the detection zone is in a range of zero to twelve inches from the emission surface. However, in a similar field of endeavor, Caron discloses a radar sensor having an emission surface, and operates in detection zone in a range of zero to twelve inches from the emission surface (see [0039]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Caron with the system of Dowdell as modified by Jansson by using a FMCW radar millimeter-frequency 
Regarding claim 8 as applied to claim 1, Dowdell as modified by Jansson discloses the claimed invention except wherein the radar sensor module emits an electromagnetic radar wave in a range of 20 GHz to 85 GHz. However, in a similar field of endeavor, Caron discloses a radar sensor module emitting radar wave in a range of 20GHz to 85GHz (see [0032]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Caron with the system of the combination of Dowdell and Jansson by using a FMCW radar millimeter-frequency band, as disclosed by Caron, for the benefit of providing a radar sensing system to control an input device.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dowdell US 20210065546 in view of Simons et al WO 2015160564A2 (hereinafter Simons).
Regarding claim 16 as applied to claim 10, Dowdell discloses the claimed invention except further comprising an audio transmitter that provides audio associated with a walk event. However, in the same field of endeavor, Simons discloses providing audio associated with a walk event, in response to detecting motion in a detection zone (page 27, lines 20 – page 28, line 4).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Simons with Dowdell by providing audible feedback when pedestrians, for the benefit of alerting pedestrians of safe walking conditions at a crosswalk.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tao et al US 10,971,004 discloses density-based traffic light control system.
Kaster US 20200118430 discloses a method for reducing traffic accidents comprising determining a vehicle is within vicinity of a traffic light.
Ellis et al US 20180342153 discloses an autonomous traffic managing system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648